Citation Nr: 1017900	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-27 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to August 26, 2007.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for bilateral hearing loss for the period of 
August 27, 2007, to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Air Force 
from April 1953 to June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which established service connection 
for bilateral hearing loss.  The Veteran disagreed with the 
rating assigned, and a subsequent rating action, dated in 
September 2007, increased the Veteran's rating to 10 percent 
with an effective date of August 27, 2007.  The latter 
decision was done by the RO in Waco, Texas, who holds 
jurisdiction over the Veteran's file.  The Board remanded the 
claim in August 2009, and all actions required by this remand 
have been accomplished.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Objective audiological findings confirm that the Veteran 
had level I hearing in his right ear and level VI  hearing in 
his left ear for the period of December 28, 2005, to August 
26, 2007.  There is evidence of an exceptional pattern of 
hearing loss, and there is no interference with daily 
activities associated with the hearing loss.  

2.  Objective audiological findings confirm that the Veteran 
has level II hearing in his right ear and level VII hearing 
in his left ear for the period of August 27, 2007, to the 
present.  There is evidence of an exceptional pattern of 
hearing loss, and there is no interference with daily 
activities associated with the hearing loss.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability 
evaluation for bilateral hearing loss prior to August 26, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.85, 
4.87a, Diagnostic Code 6100 (2009).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for bilateral hearing loss, for the period of 
August 27, 2007 to the present, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.85, 4.87a, Diagnostic Code 6100 (2009).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  Although no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In VCAA letters to the Veteran, he was informed about the 
information and evidence not of record that is necessary to 
substantiate his initial service connection claim, the 
information and evidence that VA will seek to provide, and 
the information and evidence the claimant is expected to 
provide.  In addition, the letters provided the Veteran 
notice regarding the evidence and information needed to 
establish a disability rating and effective dates, as 
outlined in Dingess-Hartman.  While the Veteran did not 
receive information as to how to substantiate a higher 
initial rating prior to initial adjudication, he did receive 
subsequent notice after the initial decision, with a 
supplemental statement of the case being issued.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

Also, the Veteran is represented by the Disabled American 
Veterans and that organization is presumed to have knowledge 
of what is necessary to substantiate a claim for a higher 
initial rating.  Neither the Veteran nor his representative 
have pled prejudicial error with respect to the content or 
timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examination, the Board finds that the Veteran was 
provided thorough VA audiological examinations.  See 
38 C.F.R. §§ 3.326, 3.327 (2009).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The examination 
reports contain audiometric findings that are adequate for 
rating purposes.  Under these circumstances, there is no duty 
to provide another examination or medical opinion with regard 
to these claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009).   

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In 
addition, one Diagnostic Code may be more appropriate than 
another based upon considerations such as the individual's 
relevant medical history, his diagnosis, or his associated 
demonstrative symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Veteran is in receipt of compensation for bilateral 
hearing loss, with a noncompensable evaluation having been 
assigned with the grant of service connection.  The effective 
date of this noncompensable evaluation, December 28, 2005, is 
the date the Veteran's claim for service connection was 
received by VA.  Following the establishment of this rating, 
the Veteran posited a disagreement with the rating, and a 
subsequent rating action, dated in October 2007, determined 
that a 10 percent initial rating was warranted; however, the 
effective date of award was set as August 27, 2007.  Thus, 
the Veteran's appeal is split into two periods, and the Board 
must treat the claim as a "staged rating," evaluating the 
contention of a higher entitlement for both periods under 
appeal.  

Prior to August 26, 2007

The Veteran has submitted several audiograms from this 
period, to include a VA examination dated in July 2006.  
Additionally, the record contains audiological treatment 
reports from January 2006, which was done in concert with an 
evaluation for hearing aids.  In the consultation, the 
audiologist assessed the Veteran as having right ear hearing 
sensitivity mild through 1000 Hertz (HZ), sloping to a 
moderately severe mixed hearing loss.  In the left ear, the 
Veteran had profound hearing sensitivity rising to moderately 
severe at 2000 HZ.  The audiologist determined that the 
prognosis for hearing aid use was "guarded," as the Veteran 
was not clear about his motivation to use the devices.  

In the July 2006 VA examination, the following audiological 
findings were entered: 




HERTZ



Average
1000
2000
3000
4000
RIGHT
55
40
45
70
65
LEFT
67.5
65
50
75
80

Speech audiometry (utilizing the Maryland CNC) revealed 
speech recognition ability of 96 percent in the right ear and 
of 92 percent in the left ear.

Following this examination, the Veteran had a clinical visit 
with a VA audiologist in April 2007.  As it is a VA record, 
the Board is under the impression that the evaluation was 
done in accordance with the Maryland CNC, even though such an 
indication is not present in the record specifically.  The 
results of this examination are as follows: 




HERTZ



Average
1000
2000
3000
4000
RIGHT
56.25
45
40
65
75
LEFT
71.25
65
55
80
85

Speech audiometry (utilizing the Maryland CNC) revealed 
speech recognition ability of 92 percent in the right ear and 
of 88 percent in the left ear.  

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
Veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Applicable regulations do allow some flexibility in rating 
what is categorized as  "exceptional" hearing loss.  
Specifically, the regulatorily defined "exceptional" 
patterns, where puretone threshold at 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz), allow for application of 
Table VIA in establishing the roman numeral evaluation for 
hearing loss for the affected ear, with assignment of the 
numeral obtained in either Table VI or VIA in Table VII 
(using the score that gives the most severe results).  See 
38 C.F.R. § 4.86.  In viewing the Veteran's audiological 
history, it is evident that exceptional hearing loss does 
exist for the Veteran's left ear (based on the April 2007 
audiogram).  

As exceptional hearing loss does exist, it is necessary to 
apply the criteria found in 38 C.F.R. 4.87 at Table VI and 
Table VIA to the Veteran's audiological examinations of 
record (using the most severe results from this period).  In 
so doing, the Board notes that the results from Table VIA do 
provide the highest numerical designation for the left ear.  
The most severe findings of record indicate a numerical 
designation of I for the right ear (between 50 and 57 average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination), and a numerical designation 
of VI for the left ear (between 70 and 76 average puretone 
decibel hearing loss, with percent speech discrimination 
results not being needed due to exceptional hearing loss).  
Entering the category designations for each ear into Table 
VII results in a noncompensable disability evaluation.  Based 
on this, the Board finds that the Veteran's current 
noncompensable rating for this period is correct, and an 
increase in evaluation is not warranted for the period prior 
to August 27, 2007.

August 27, 2007 to the Present

The Veteran had two examinations during this period under 
review, with a clinical examination having been afforded in 
August 2007, and a VA compensation and pension examination 
having been performed in February 2010.  

The results of the August 2007 examination are as follows: 




HERTZ



Average
1000
2000
3000
4000
RIGHT
58.75
45
45
70
75
LEFT
72.5
60
55
85
90

Speech audiometry, which (as the record is a VA audiogram), 
presumably used the Maryland CNC, revealed speech recognition 
ability of  92 percent in the right ear and of 80 percent in 
the left ear.  

The most recent examination, conducted in February 2010, had 
the following results:  




HERTZ



Average
1000
2000
3000
4000
RIGHT
56.25
40
45
70
70
LEFT
76.25
70
65
85
85

Speech audiometry, utilizing the Maryland CNC, revealed 
speech recognition score of 100 percent in both the left and 
right ears.  

As exceptional hearing loss does exist again in this time 
period, it is necessary to apply the criteria found in 38 
C.F.R. 4.87 at Table VI and Table VIA to the Veteran's 
audiological examinations of record (using the most severe 
results from this period).  In so doing, the Board notes that 
the results from Table VIA do provide the highest numerical 
designation for the left ear using the August 2007 clinical 
examination report (the most severe of record).  These most 
severe findings of record indicate a numerical designation of 
II for the right ear (between 58 and 65 average puretone 
decibel hearing loss, with between 92 and 100 percent speech 
discrimination), and a numerical designation of VII for the 
left ear (between 77 and 83 average puretone decibel hearing 
loss, with percent speech discrimination results not being 
needed due to exceptional hearing loss).  Entering the 
category designations for each ear into Table VII results in 
a 10 percent disability evaluation.  Based on this, the Board 
finds that the Veteran's current rating for this period is 
correct, and an increase in evaluation is not warranted for 
the period from August 27, 2007, to the present.

Other Considerations

The case has been before the Board on another occasion, and 
was remanded so that an opinion could be entered addressing 
the effect of the Veteran's hearing loss on his daily 
activities.  This is consistent with recent case law of the 
Court of Appeals of Veterans Claims (Court).  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  In compliance with 
the remand order, the February 2010 examiner gave an opinion 
regarding the impact of hearing loss on daily activities.  
She stated that the Veteran "should be able to function well 
in many employment environments, but may have some 
difficulty."  On the severity of the hearing loss 
specifically, the examiner concluded that it "is not severe 
enough to the point where [the Veteran] will be unable to 
participate in activities of daily living."  As such, the 
Board is able to conclude that the rating schedule fully 
contemplates the Veteran's hearing loss disability.

Although the examiner mentions "some difficulty" in the 
Veteran's functioning in an employment situation, she 
specifically stated that he would be able to work in many 
employment scenarios.  Indeed, the existence of  "some 
difficulty" in occupational functioning does not alert the 
Board to a potential marked interference with employment, and 
it is evident that the Veteran has never been hospitalized 
for his hearing loss.  As such, there is nothing in the 
disability picture with is so unique as to be outside the 
norm, and consideration of an extraschedular rating is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim. 38 U.S.C.A. § 
5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss for the period prior to August 26, 
2007 is denied.  

Entitlement to an initial disability evaluation in excess of 
10 percent for bilateral hearing loss for the period of 
August 27, 2007 to the present is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


